Citation Nr: 1817696	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-35 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

The Veteran represented by:     The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

I. M. Hitchcock, Associate Counsel 

INTRODUCTION

The Veteran served honorably on active duty with the United States Air Force from October 1971 to June 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  Jurisdiction was subsequently transferred to St. Petersburg, Florida.

In December 2017, the Veteran testified at a videoconference hearing in St. Petersburg, Florida, before the undersigned Veteran's Law Judge (VLJ).  A transcript of this hearing has been associated with the claims file.  


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss is etiologically related to service. 

2. The Veteran's tinnitus is etiologically related to service. 


CONCLUSIONS OF LAW

1. Service connection for bilateral hearing loss is established.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017). 

2. Service connection for tinnitus is established.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The Veteran has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hearing loss and tinnitus, are presumed to have been incurred in service, if they manifest to a compensable degree within one year of discharge from service. 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service. See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Tinnitus is a disorder that is capable of lay-observation and the Veteran is competent to relate his post-service symptoms of tinnitus. See Charles v. Principi, 16 Vet. App. 370 (2002).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection. See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (providing that although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a veteran is not competent to provide evidence as to more complex medical questions).  Furthermore, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

At the hearing, the Veteran asserted that he currently has hearing loss and tinnitus and that these conditions are related to service.  In service, he was a security officer.  He was routinely exposed to weapons training and sometimes would not be able to wear hearing protection during this training.  Further, connected to his security position, he was constantly around aircraft and did not have hearing protection during this exposure.  The Veteran noted ringing in his ears soon after service, around 1976, although his hearing did not diminish until later.  After service, he was not around any occupational or recreational noise exposure.  Further, he did not seek treatment because he did not know that he could.  Alternatively, the Veteran contends that the medication that he takes for his service-connected hypertension caused his tinnitus issues.

While bilateral hearing loss and tinnitus are separate claims of service connection, they are intertwined because the Veteran has asserted that his disabilities arose from the same factors.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service. Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service. Hensley, supra, at 159.

A review of the record shows that the Veteran had a military occupational specialty (MOS) of a security specialist in the Air Force.  Given the Veteran's claim of aircraft exposure, his claim of in-service noise exposure is acknowledged.   Therefore, the second criteria for service connection, an in-service event, is established. Shedden, supra.

The Veteran's available service treatment records are negative for hearing loss during service.  Significantly, audiological examination reports conducted at entrance and discharge note no abnormalities.  On the April 1975 separation examination, the following audiometric data was obtained. 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
0
LEFT
5
0
0
0
0

The Veteran filed his claim for service connection in January 2013.  This was his first application for any disability connected to service.  

In December 2013, the Veteran was afforded a VA audiology examination, with an in-person interview.  




At the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
40
65
LEFT
20
20
25
35
55

Speech audiometry using the Maryland CNC Test revealed speech recognition ability of 88 percent in the right ear and 92 percent in the left ear.

Notably, this report shows bilateral hearing loss pursuant to 38 C.F.R. § 3.385. A Veteran is considered competent to report symptoms of tinnitus. See Charles supra.  

Therefore, the first element of service connection, the existence of a present disability, is met. Shedden, supra.

The VA examiner gave the opinion that it is less likely than not that the Veteran's bilateral hearing loss and tinnitus are related to service because there are no reports of hearing issues or tinnitus in service and he was first diagnosed with hearing loss after service.  However, the Board notes that the examiner did not recognize that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service. Hensley, supra, at 159.

In a subsequent opinion in September 2015, a VA examiner gave the opinion that it is less likely than not that the Veteran's tinnitus is associated with his hypertension medication because the Veteran started taking this medication recently and the Veteran reported his tinnitus symptoms began earlier. 

The Veteran submitted a private opinion from Dr. F.M. dated December 2017 who gave the opinion that, given the Veteran's exposure to hazardous noise in-service, it is as likely as not that his hearing loss and tinnitus are connected to service.  

Upon consideration of the above evidence, the Board finds that the evidence is in relative equipoise and therefore supports the claim for service connection for bilateral hearing loss and tinnitus.  

The Board accords great probative weight to the private opinion from Dr. F.M. that the Veteran's bilateral hearing loss, with tinnitus, is related to the Veteran's service as it is predicated on a detailed review of the records and the Veteran's statements.  The opinion, along with the explanation that the Veteran was exposed to hazardous noise while in service, contains clear conclusions. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Based on the foregoing, the Board finds that service connection is warranted for bilateral hearing loss and tinnitus.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  Given that no ultimate, material issues are in equipoise, that doctrine is not applicable in the instant appeal. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

1. Service connection for bilateral hearing loss is granted.  

2. Service connection for tinnitus is granted.  




____________________________________________
L. M. BARNARD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


